Opinion issued January 12, 2012.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00981-CV
———————————
In re Mercury Wayne Hayes, Relator

 

 
Original Proceeding on Petition for Writ of Habeas
Corpus

 

 
MEMORANDUM OPINION
          Relator, Mercury Wayne Hayes, filed a
petition for writ of habeas corpus, seeking relief from the trial court’s
November 1, 2011 contempt order.[1]  While relator’s petition was pending, the
Court was informed by the parties that the trial court issued an order
releasing relator from the custody of the Harris County Sheriff’s Office.  Accordingly, we dismiss relator’s petition as
moot.  See Rosser v. Squier, 902 S.W.2d 962, 962
(Tex. 1995) (noting that there must be a restraint on relator’s liberty for
court to consider habeas petition).  
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.
 




[1]
          Relator has identified the
underlying case as In the Interest of
M.H., Jr., A Minor Child, No. 2004-36545, in the 245th District Court of
Harris County, Texas, the Honorable Roy L. Moore presiding.